                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

JOHNATHON MORTON,
ADC #167072                                                                  PLAINTIFF

V.                           CASE NO. 5:19-CV-320-BRW-BD

MARK GOBER and
SUSAN POTTS                                                               DEFENDANTS

                                         ORDER

         Johnathon Morton, an inmate at the Drew County Detention Facility, filed this

civil rights lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Docket entry

#2) He claims that Defendants Gober and Potts failed to protect him from an inmate

attack. Because Mr. Morton’s original complaint was deficient, the Court provided Mr.

Morton an opportunity to file an amended complaint to clarify his constitutional claims.

(#4) Mr. Morton has now filed his amended complaint. (#5) Based on the allegations

contained in his amended complaint, Mr. Morton has stated a failure-to-protect claim

against Defendants Gober and Potts. Accordingly, service is proper.

         The Clerk of Court is directed to prepare summonses for Defendants Gober and

Potts. The United States Marshal is directed to serve a copy of the complaint (#2), the

amended complaint (#5), and summonses for Defendants Gober and Potts without

requiring prepayment of fees and costs or security. Service for these Defendants should

be through the Drew County Detention Facility, 106 South Main, Monticello, Arkansas

71655.

         IT IS SO ORDERED, this 16th day of October, 2019.

                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
